DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Response to Amendment
	Examiner acknowledges the amendment filed 14 March 2022 wherein: claims 55, 64-65, and 76-77 are amended; claims 1-54, 58, 66, and 73 are canceled; claims 55-57, 59-65, 67-72, and 74-79 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 55-57, 59-65, 67-72, and 74-79 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 55-57, 59-65, 67-72, and 74-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2006/0093082) in view of Park (US 2012/0216169) and Moermond (US 2004/0240607 A1; cited on the PTO-892 issued 21 December 2020).

	Regarding claim 55, Numata discloses a defect evaluation device, comprising: inspection control circuitry (inherent to a computer) that sets an evaluation region of a specimen (casting part), the evaluation region representing the entirety of the specimen; and evaluation circuitry (inherent to the computer) that performs a determination for only the evaluation region of the specimen based on position information of a defect (inner defect 15) in the evaluation region obtained from actual data of the specimen and attribute information for the evaluation region (par. [0001], [0030]-[0041], fig. 1-4).
	Numata does not expressly disclose the determination is determination of a risk degree of the defect location.
	Park discloses determining a risk degree of a defect location (par. [0008], [0027], [0051]-[0054]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Numata in view of the teachings of Park so that the determination is determination of a risk degree of the defect location.
	One would have been motivated to do so to gain an advantage recited in Park of performing statistical process control (Park, par. [0051]).
	Numata modified teaches the evaluation region represents the entirety of the specimen as described above. Numata modified does not expressly disclose the evaluation region represents only a portion of the specimen.
	Moermond discloses an evaluation region (inspected portion) represents only a portion of a specimen (102; par. [0015], fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Numata in view of the teachings of Moermond so that the evaluation region represents only a portion of the specimen.
	One would have been motivated to do so to for the reason recited in Moermond in case the specimen (component 102) is too large to fit completely within the inspection beam (106; Moermond, par. [0015]).

	Regarding claim 56, Numata modified teaches the defect evaluation device according to claim 55, wherein the attribute information is information relating to a distance between the defect and the surface of the specimen (i.e., three-dimensional location; Numata, par. [0040]-[0041]).

	Regarding claim 57, Numata modified teaches the defect evaluation device according to claim 55, wherein the attribute information is information relating to a site of the specimen in which the defect exists (i.e., three-dimensional location; Numata, par. [0040]-[0041]).

	Regarding claim 59, Numata modified teaches the defect evaluation device according to claim 55, wherein the risk degree of the defect is decided based on the attribute information for a surface of the specimen and the attribute information for the region in the specimen in which the defect is included (Park, [0027], [0051]-[0054]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Numata in view of the further teachings of Park.
	One would have been motivated to do so to gain an advantage recited in Park of performing statistical process control (Park, par. [0051]).

	Regarding claim 60, Numata modified teaches the defect evaluation device according to claim 55, wherein the risk degree of the defect is decided based on a size of the defect (Park, [0027], [0051]-[0054]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Numata in view of the further teachings of Park.
	One would have been motivated to do so to gain an advantage recited in Park of performing statistical process control (Park, par. [0051]).

	Regarding claim 61, Numata modified teaches the defect evaluation device according to claim 55, wherein the evaluation unit evaluates whether the specimen is a conforming product or a defective product based on the risk degree of the defect (Park, [0027], [0051]-[0054]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Numata in view of the further teachings of Park.
	One would have been motivated to do so to gain an advantage recited in Park of performing statistical process control (Park, par. [0051]).

	Regarding claim 62, Numata modified teaches the defect evaluation device according to claim 55, wherein the attribute information is obtained from design information (CAD data) of the specimen (Numata, par. [0041]).

	Regarding claim 63, Numata modified teaches the defect evaluation device according to claim 55, wherein the actual data of the specimen is obtained through measuring the inside of the specimen by using an x-ray inspection apparatus (to generate X-ray CT data; Numata, par. [0041], fig. 1).

	Regarding claim 64, Numata discloses a method for evaluating a defect comprising the steps of: setting a plurality of evaluation regions of a specimen (casting part), the plurality of evaluation regions representing only a portion of the specimen; and performing a determination for only each of the evaluation regions of the specimen based on position information of a plurality of defects 15 in the evaluation regions obtained from actual data of the specimen and attribute information for the evaluation regions (par. [0001], [0030]-[0048], fig. 1-7).
	Numata does not expressly disclose the determination is determination of a risk degree of the defect location.
	Park discloses determining a risk degree of a defect location (par. [0008], [0027], [0051]-[0054]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Numata in view of the teachings of Park so that the determination is determination of a risk degree of the defect location.
	One would have been motivated to do so to gain an advantage recited in Park of performing statistical process control (Park, par. [0051]).
	Numata modified teaches the plurality of evaluation regions represents the entirety of the specimen as described above. Numata modified does not expressly disclose the plurality of regions represents only a portion of the specimen.
	Moermond discloses a plurality of evaluation regions (inspected portions) represents only a portion of a specimen (102; par. [0015], fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Numata in view of the teachings of Moermond so that the plurality of regions represents only a portion of the specimen.
	One would have been motivated to do so to for the reason recited in Moermond in case the specimen (component 102) is too large to fit completely within the inspection beam (106; Moermond, par. [0015]).

	Regarding claim 65, Numata discloses a defect evaluation device, comprising: a clustering processor (inherent to a computer) that generates a cluster (lump) which includes a plurality of defects (microporosities) obtained through measuring the inside of a specimen; a determination processor (inherent to the computer) that determines the cluster which has been generated by the clustering processor (par. [0001], [0030]-[0048], fig. 1-7).
	Numata does not expressly disclose the determination processor is a risk degree determination processor that determines a risk degree of the cluster.
	Park discloses determining a risk degree of a cluster of defects (par. [0008], [0027], [0051]-[0054]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Numata in view of the teachings of Park so that the determination processor is a risk degree determination processor that determines a risk degree of the cluster.
	One would have been motivated to do so to gain an advantage recited in Park of performing statistical process control (Park, par. [0051]).
	Numata modified does not expressly disclose measuring the inside of only a portion of the specimen.
	Moermond discloses measuring the inside of only a portion (inspected portion) of a specimen (102; par. [0015], fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Numata in view of the teachings of Moermond to include measuring the inside of only a portion of the specimen.
	One would have been motivated to do so to for the reason recited in Moermond in case the specimen (component 102) is too large to fit completely within the inspection beam (106; Moermond, par. [0015]).


	Regarding claim 67, Numata modified teaches the defect evaluation device according to claim 65, wherein the risk degree determination unit determines the risk degree of the cluster based on a distance between the cluster and the surface of the specimen (Park, [0027], [0051]-[0054]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Numata in view of the further teachings of Park.
	One would have been motivated to do so to gain an advantage recited in Park of performing statistical process control (Park, par. [0051]).

	Regarding claim 68, Numata modified teaches the defect evaluation device according to claim 65, wherein the risk degree determination unit determines the risk degree of the cluster based on: the distance between the cluster and the surface of the specimen, and attribute information of the surface of the specimen (Park, [0027], [0051]-[0054]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Numata in view of the further teachings of Park.
	One would have been motivated to do so to gain an advantage recited in Park of performing statistical process control (Park, par. [0051]).

	Regarding claim 69, Numata modified teaches the defect evaluation device according to claim 65, wherein the risk degree determination unit determines the risk degree of the cluster based on the ratio of the volume of the plurality of the defects included in the cluster to the volume of the cluster (Park, [0027], [0051]-[0054]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Numata in view of the further teachings of Park.
	One would have been motivated to do so to gain an advantage recited in Park of performing statistical process control (Park, par. [0051]).

	Regarding claim 70, Numata modified teaches the defect evaluation device according to claim 65, wherein the risk degree determination unit determines the risk degree of the cluster based on an average distance among a plurality of the defects included in the cluster (Park, [0027], [0051]-[0054]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Numata in view of the further teachings of Park.
	One would have been motivated to do so to gain an advantage recited in Park of performing statistical process control (Park, par. [0051]).

	Regarding claim 71, Numata modified teaches the defect evaluation device according to claim 65, wherein the risk degree determination unit determines whether the specimen is a conforming product or a defective product based on the risk degree of the cluster (Park, [0027], [0051]-[0054]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Numata in view of the further teachings of Park.
	One would have been motivated to do so to gain an advantage recited in Park of performing statistical process control (Park, par. [0051]).

	Regarding claim 72, Numata modified teaches the defect evaluation device according to claim 65, wherein the clustering unit chooses defects to include in the cluster among the plurality of defects based on information of the plurality of defects (Numata, par. [0042]-[0048], fig. 5-7).

	Regarding claim 74, Numata modified teaches the defect evaluation device according to claim 65, wherein the clustering unit generates a cluster so that the cluster includes the plurality of the defects (Numata, par. [0042]-[0048], fig. 5-7).

	Regarding claim 75, Numata modified teaches the defect evaluation device according to claim 65, wherein the plurality of the defects are obtained through measuring the inside of the specimen by using an x-ray inspection apparatus (Numata, par. [0042]-[0048]).

	Regarding claim 76, Numata discloses a method for evaluating a defect comprising the steps of: performing a generation to generate a cluster (lump) including some defects (microporosities) among a plurality of defects obtained through measuring the inside of a specimen; performing a determination to determine the cluster which has been generated through the generation (par. [0001], [0030]-[0048], fig. 1-7).
	Numata does not expressly disclose determining a risk degree of the cluster.
	Park discloses determining a risk degree of a cluster of defects (par. [0008], [0027], [0051]-[0054]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Numata in view of the teachings of Park to include determining a risk degree of the cluster.
	One would have been motivated to do so to gain an advantage recited in Park of performing statistical process control (Park, par. [0051]).
	Numata modified does not expressly disclose measuring the inside of only a portion of the specimen.
	Moermond discloses measuring the inside of only a portion (inspected portion) of a specimen (102; par. [0015], fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Numata in view of the teachings of Moermond to include measuring the inside of only a portion of the specimen.
	One would have been motivated to do so to for the reason recited in Moermond in case the specimen (component 102) is too large to fit completely within the inspection beam (106; Moermond, par. [0015]).


	Regarding claim 77, Numata discloses a structure manufacturing method, comprising the steps of: generating design information (CAD data) relating to a shape of a structure; creating the structure based on the design information; setting a target region in the created structure, as a specimen; acquiring shape information through measuring the target region using an x-ray inspection apparatus; and performing a comparison to compare the design information with the shape information which has been acquired through the acquisition (par. [0001], [0030]-[0041], fig. 1-4).
	Numata in view of Park and Moermond suggests the defect evaluation device according to claim 55 as described above, and Park further discloses performing a defect evaluation (par. [0008], [0027], [0051]-[0054]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Numata in view of the teachings of Park and Moermond to include performing a defect evaluation using the defect evaluation device according to claim 55.
	One would have been motivated to do so to gain an advantage recited in Park of performing statistical process control (Park, par. [0051]) and for the reason recited in Moermond in case the specimen (component 102) is too large to fit completely within the inspection beam (106; Moermond, par. [0015]).

	Regarding claims 78-79, Numata modified teaches the structure manufacturing method according to claim 77, but does not expressly disclose performing a re-fabrication of the structure based on the comparison, wherein the re-fabrication of the structure is a fabrication for again performing a creation to create a structure based on the design information.
	Examiner takes Official Notice that refabricating a structure which is evaluated to be defective was well-known and routinely practiced in the art.
	Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).	
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Numata to include performing a re-fabrication of the structure based on an evaluation result which has been obtained through the evaluation of the specimen, wherein the re-fabrication of the structure is a fabrication for again performing a creation to create a structure based on the design information.
	One would have been motivated to do so to avoid sending a defective structure to a user and to supply a new, non-defective structure. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884